DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after March 21st, 2022 has been entered. Claims 1-41 remain pending with claims 1-13 and 25-41 withdrawn as being directed to non-elected inventions. Claims 14 and 19 have been amended. Applicant's amendment to the specification and response to drawing objections have remedied the objections set forth in the Non-Final Action mailed 12/21/2021. Applicant's amendment to the claims has remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims have remedied the 112(b)-indefiniteness rejection set forth in the Non-Final action. 
Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 2018/0071512 A1) herein after Feldman in view Irazoqui et al. (US 2019/0247664 A1) herein after Irazoqui, Tsampazis et al. (US 2011/0077698 A1) herein after Tsampazis and Denison et al. (US 2013/0289658 A1) herein after Denison.
Regarding claim 14, Feldman teaches 
a method of delivering stimulation to a target tissue of a patient (Para [0003] “The description that follows will generally focus on the use of the invention within a Spinal Cord Stimulation (SCS) system”), the method comprising:
coupling a first electrode of a lead comprising a plurality of electrodes (fig. 1A electrode E2 of lead 18) to a first circuit of a stimulation circuitry an implantable pulse generator (fig. 3 constitutes a first circuit); 
coupling a second electrode of the lead (fig. 1A electrode E3 of lead 18) to a second circuit of the stimulation circuitry of the implantable pulse generator (fig. 4B electrode Ec’ level of the stimulation circuitry);
delivering a first phase of a stimulation pulse via implementing of a first switch configuration in the first circuit and in the second circuit of the stimulation circuitry (Para [0019] “a first phase 94a of a first polarity” and fig. 3 phase 94a), 
wherein the first circuit comprises: an adjustable resistance element comprising a first terminal and a second terminal (Para [0020] “A variable resistor 97”: inherently has a first and second terminal that connects the resistor to the circuit);
a switch coupled to the second terminal of the adjustable resistance element (fig. 3: switch RCV1 is coupled to the left hand-side of variable resistor R1) and selectively coupling a first one of the plurality of electrodes to one of the second terminal of the adjustable resistance element and the stimulation-voltage node (Para [0020] “Passive charge recovery is implemented within the stimulation circuitry block 170, and includes use of passive recovery switches (e.g., transistors) 96(x), each connected between one of the electrode nodes (Ex′ and Ec′) 61a and a common reference voltage…a variable resistor 97 is connected in series to each of the passive recovery switches 96 between the electrodes nodes 61a and the common reference voltage (e.g., Vbat) to set the rate of passive discharge”: the variable resistor is set up between the electrode node and the voltage source, thus with the switch, the voltage can be controlled).
implementing an interphase delay (fig. 3: graphs of electrode stimulation show interphase delays between stimulation pulses);
delivering a second phase of the stimulation pulse via implementing of a third switch configuration (Para [0091] “For example, assume that it is determined that VH should be increased, and that the compliance voltage VH is currently set by the VH generator 76 at `A`, with a switch configuration 3 that establishes VH=2Vbat. In one example, the microcontroller 150 may increase VH by simply commanding the VH generator 76 to use the next-highest switch configuration 4 for VH in VH adjustment data 240--i.e., `B,` which will increase VH to (7/3)Vbat”), 
wherein the third switch configuration couples both the first circuit and the second circuit to a node (fig. 4b electrode node 61a connects the first and second circuits).
Feldman does not explicitly teach implementing a first switch coupled to the first terminal of the adjustable resistance element, the first switch selectively couplable with a stimulation -voltage node and a ground node, wherein the first switch configuration couples the first switch of the first circuit to a ground node and the second circuit to a stimulation voltage node; a second switch configuration corresponding to an interphase delay in the first circuit and in the second circuit and adjusting a resistance of the adjustable resistance element in the first circuit to control a current of the second phase of the stimulation pulse.
However, in a similar implantable stimulator device, Irazoqui discloses a first switch coupled to the first terminal of the resistance element (fig. 3B: switch 343 is coupled to the resistor 349), the first switch selectively couplable with a stimulation -voltage node and a ground node (fig. 3B: the switch 343 moves between ground and DAC 341 which passes the stimulation voltage), wherein the first switch configuration couples the first switch of the first circuit to the ground node and the second circuit to a stimulation voltage node (Fig. 3B depicts the switch configuration connected to ground. Examiner respectfully submits that the switch can also be moved to the DAC to receive stimulation voltage.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Feldman to further have the adjustable resistive element have a switch coupled to the other terminal to selectively couple a stimulation node and/or ground node with the resistive element where in the first switch configuration couples the first switch of the first circuit to a ground node and the second circuit to a stimulation voltage node as is shown in Irazoqui because doing so would prevent unintended stimulation from occurring via use of the ground switch configuration (Irazoqui: Para [0167]).
Furthermore, in a similar stimulation circuitry application, Tsampazis discloses implementing a second switch configuration corresponding to an interphase delay in the first circuit and in the second circuit (Para [0063] “During the interphase gap (IPG) all switches are opened”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the method of Feldman and Irazoqui to further include implementing a second switch configuration corresponding on to an interphase delay in the first circuit and the second circuit as disclosed by Tsampazis as a way for the current to stabilize and for the circuitry to prepare for the next phase of stimulation (i.e. opposite polarity). (Tsampazis Para [0055]). 
Furthermore, Denison discloses adjusting a resistance of the adjustable resistance element in the first circuit to control a current of the second phase of the stimulation pulse (Para [0119] “the stimulation phase time interval, and precharge phase time interval by controlling the switching of switches 406, 408, 412, 420, 424 and 428 in stimulation generation circuit 400… In another example, the incremental update interval may be controlled by adjusting the frequency at which the value of resistor 430 is modified”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Feldman in view of Irazoqui and Tsampazis to further include adjusting a resistance of the adjustable resistance element in the first circuit to control a current of the second phase of the stimulation pulse as disclosed by Denison as a way to incrementally adjust the stimulation current to achieve a specific therapeutic result (Denison Para [0117]). 
Regarding claim 23, Feldman in view of Irazoqui, Tsampazis and Denison further disclose wherein the second switch configuration comprises opening of at least one switch of the stimulation circuitry (Tsampazis: Para [0063] “During the interphase gap (IPG) all switches are opened”).
Regarding claim 24, Feldman further teaches wherein a charge of the first phase of the stimulation pulse is equal to a charge of the second phase of the stimulation pulse (fig. 3: absolute value of the charges on first phase 94a and 94b are equal).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Irazoqui, Tsampazis and Denison, as applied to claim 14, and further in view of Plachta et al. (US 2017/0304630 A1) herein after Plachta.
Regarding claim 15, Feldman in view of Irazoqui, Tsampazis and Denison disclose the method of claim 14, but do not explicitly disclose measuring an impedance of the target tissue prior to delivering the second phase of the stimulation pulse.
However, Plachta discloses in a similar circuit for an implantable device measuring an impedance of the target tissue prior to delivering the second phase of the stimulation pulse (Para [0095] “The electrode impedance measurement unit EM is configured in a manner such that between each of the n individual pulses EP, an impedance measurement is made at least at the electrodes of the first electrode assembly and thus measures their polarization.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Feldman in view of Irazoqui, Tsampazis and Denison to further include measuring an impedance of the target tissue prior to delivering the second phase of the stimulation pulse as disclosed by Plachta as a way to measure polarization of the electrodes in order to reduce the polarization effect and reduce buildup of voltage (Plachta Para [0095]). 
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Irazoqui, Tsampazis, Denison, and Plachta, as applied to claim 15, and further in view of Parramon et al. (US 2010/0125315 A1) herein after Parramon.
Regarding claims 16, 17, 19, and 21, Feldman in view of Irazoqui, Tsampazis, Denison, and Plachta disclose the method of claim 15, and Feldman further teaches controlling a current of the first phase of the stimulation pulse via at least one of: controlling a voltage of the stimulation voltage node (Para [0018] “The compliance voltage VH is preferable adjustable to an optimal level at compliance voltage generator block 76 (FIG. 2B) to ensure that current pulses of a prescribed amplitude can be produced without unnecessarily wasting IPG power”) and wherein the node comprises the stimulation voltage node (Para [0020] “This common reference voltage as shown may simply comprise the voltage, Vbat, of the battery 14”: the battery provides the stimulation voltage), but the combination does not explicitly disclose wherein the adjustable resistance element is adjusted according to the measured impedance of the target tissue; wherein the adjustable resistance element comprises a plurality of resistors switchably connectable to generate a desired combined resistance, and wherein adjusting the resistance of the adjustable resistance element comprises changing a switch configuration of at least one of the plurality of resistors.
However, Parramon discloses in a similar circuitry for an implantable device wherein the adjustable resistance element is adjusted according to the measured impedance of the target tissue (Para [0068] “the variable resistances can be adjusted to compensate for changes in tissue impedance over time in order to maintain the desired current fractionalization between the selected electrodes”); wherein the adjustable resistance element comprises a plurality of resistors switchably connectable to generate a desired combined resistance, and wherein adjusting the resistance of the adjustable resistance element comprises changing a switch configuration of at least one of the plurality of resistors (Para [0094] “each variable resistor 102 comprises a multitude of series-connected resistive elements 110 that can be selected through shunt switches 112, as illustrated in FIG. 12a. In this case, the resistance value of the variable resistor increases as the number of open shunt switches 112 increases, and decreases as the number of closed shunt switches 112 increases”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Feldman in view of Irazoqui, Tsampazis, Denison, and Plachta to further include wherein the adjustable resistance element is adjusted according to the measured impedance of the target tissue; wherein the adjustable resistance element comprises a plurality of resistors switchably connectable to generate a desired combined resistance, and wherein adjusting the resistance of the adjustable resistance element comprises changing a switch configuration of at least one of the plurality of resistors as disclosed by Parramon as a way to maintain a desired constant current flowing through the patient tissue for a particular therapeutic treatment. 
Regarding claim 18, Feldman further teaches wherein a second direction of the current of the stimulation pulse in the second phase is in a direction opposite to a first direction of the current of the stimulation pulse in the first phase (fig. 3: direction of the current in the first phase 94a is opposite of the direction of the current in second phase 94b). 
Regarding claim 20, Feldman further teaches wherein the node comprises a common voltage node (Para [0020] “This common reference voltage as shown may simply comprise the voltage, Vbat, of the battery 14”).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Irazoqui, Tsampazis, Denison, Plachta, and Parramon as applied to claim 21, and further in view of Marnfeldt et al. (US 2016/0144184 A1) herein after Marnfeldt.
Regarding claim 22, Feldman in view of Irazoqui, Tsampazis, Denison, Plachta, and Parramon disclose the method of claim 21, but do not explicitly disclose wherein the voltage of the stimulation voltage node is set to a first voltage during the first phase and to a second voltage during the second phase.
However, Marnfeldt discloses in a similar circuitry for implantable devices wherein the voltage of the stimulation voltage node is set to a first voltage during the first phase and to a second voltage during the second phase (fig. 7d depicts stimulation phases with varying voltages across two phase).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Feldman in view of Irazoqui, Tsampazis, Denison, Plachta, and Parramon to further include wherein the voltage of the stimulation voltage node is set to a first voltage during the first phase and to a second voltage during the second phase as disclosed by Marnfeldt as a way for active charge recovery to take place thus aiding in the therapeutic benefit for the patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    595
    899
    media_image1.png
    Greyscale
Mullier et al. (US Patent 3,857,085) relates to a regulator for heart pacers that includes a switch transistor between an output electrode and a resistor (see annotated fig. 1 below)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./             Examiner, Art Unit 3792

/GARY JACKSON/             Supervisory Patent Examiner
Art Unit 3792